DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 01/24/18. It is noted, however, that applicant has not filed a certified copy of the 18153119.5 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Species 4 in the reply filed on 02/23/21 is acknowledged.  The traversal is on the ground(s) that a search of all the claims would not impose a serious burden on the examiner (see last paragraph on page 1 of Remarks filed on 02/23/21).  This is not found persuasive because the species are mutually exclusive to each other and searching distinctive features, as evident by the claims, from each species would impose search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/21. The Examiner notes that claim 2 is also withdrawn due to claim 2 being directed to non-elected species 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2007/0071056 A1) (10/27/20 IDS) in view of Gronenborn et al. (US PG Pub 2020/0028329 A1).
Regarding claim 1, Chen discloses a laser arrangement (FIG. 6), comprising: 
a laser array (28’/30’/32’) including a multitude of lasers; and 
an optical device (FIG. 6) configured to provide a defined illumination pattern in a defined field-of-view, the optical device including a multitude of localized optical structures (64), each respective localized optical structure being associated with at least one respective laser of the laser array (FIG. 6) and being arranged to redirect laser light emitted by the at least one respective laser such that laser light emitted by the at least 
Chen does not disclose the localized optical structures are arranged such that laser light emitted by at least one respective selected laser appears to be emitted from at least two apparent positions of the laser array, and the optical device is arranged such that the apparent positions are distributed in an irregular pattern.
Gronenborn discloses a similar laser arrangement (FIG. 2) comprising a laser array (130) including single VCSELs on a first side of a semiconductor substrate (101) and an optical structure (140) on a second side of the semiconductor substrate for redirecting the laser light emitted from the laser array, wherein the single VCSELs are spaced to enable overlap of laser emission of adjacent VCSELs in a plane of the optical structure ([0055]).
The Examiner notes that modifying the spacing of the VCSELs of Chen so to enable overlap of laser emission of adjacent VCSELs in a plane of the localized optical structures 64 of Chen as taught by Gronenborn implicitly discloses forming at least two apparent positions of the laser array which are distributed in an irregular pattern as similarly shown in FIG. 4 of the present application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the multitude of lasers of Chen with spacing enabling overlap of laser emission of adjacent lasers in a plane of the localized optical structures to form at least two apparent positions of the laser array that are distributed in an irregular pattern as taught by Gronenborn in order to enable a 
Regarding claim 3, Chen, as modified, discloses at least a part of the multitude of lasers are associated with at least two respective localized optical structures (it’s implicitly taught by the combination, see rejection to claim 1 above).
Regarding claim 6, Chen discloses the multitude of lasers are Vertical Cavity Surface Emitting Lasers (VCSELs) arranged on a common semiconductor substrate (FIG. 6, [0011]) comprising a first side and a second side opposite to the first side, wherein the VCSELs are arranged on the first side of the semiconductor substrate (FIG. 6).
Regarding claim 7, Chen discloses the optical device is a refractive optical device, and wherein the localized optical structures are refractive optical structures ([0032]).
Regarding claim 8, Chen discloses the refractive optical structures are surfaces which are inclined with respect to a plane comprising light emission surfaces of the multitude of lasers, and wherein the inclined surfaces are arranged to redirect the laser light emitted by different lasers in different directions (FIG. 5).
Regarding claim 11, Chen discloses a light emitting device (FIG. 6) comprising: at least one laser arrangement according to claim 1 (see rejection to claim 1 above); and an electrical driver (22, FIG. 1) configured to provide an electrical drive current to the laser arrangement ([0039]).
Regarding claim 12, Chen has disclosed the light emitting device outlined in the rejection to claim 11 above except an optical key comprising the light emitting device. 
Regarding claim 15, same rejection as applied to claim 1 is maintained since the method claim 15 contains substantially the same limitations as the product claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Gronenborn et al. as applied to claim 12 above, and further in view of BARLEV et al. (US PG Pub 2019/0249984 A1).
Regarding claim 13, Chen has disclosed the light emitting device outlined in the rejection to claim 12 above except the laser array comprises laser sub-arrays, wherein the laser sub-arrays are configured to be electrically driven independently by means of the electrical driver, and wherein the electrically driver is arranged to switch the laser sub-arrays on and off in accordance with a predefined switching sequence. BARLEV discloses the laser array comprises laser sub-arrays, wherein the laser sub-arrays are configured to be electrically driven independently by means of the electrical driver, and wherein the electrically driver is arranged to switch the laser sub-arrays on and off in accordance with a predefined switching sequence ([0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser array of the combination with sub-arrays configured .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Gronenborn et al. as applied to claim 11 above, and further in view of Villeneuve et al. (US PG Pub 2017/0153319 A1).
Regarding claim 14, Chen has disclosed the light emitting device outlined in the rejection to claim 11 above except a camera comprising: an evaluator; and a light detector, wherein the light detector is arranged to detect laser light reflected by an object, and wherein the evaluator is arranged to determine a distance to the object via the reflected laser light detected by the light detector. Villeneuve discloses a camera (FIG. 1, [0221]) comprising: a light emitting device (110); an evaluator (150); and a light detector (140), wherein the light detector is arranged to detect laser light reflected by an object (130), and wherein the evaluator is arranged to determine a distance (D) to the object via the reflected laser light detected by the light detector ([0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emitting device of the combination with the camera as taught by Villeneuve in order to obtain desired LIDAR application for measuring distances to remote targets ([0005] of Villeneuve).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828